DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/19 and 4/1/19 have been considered by the examiner and made of record in the application file.
Election/Restrictions
Applicant’s election without traverse of Claims 1, 3, 5, 10, 12, 35-43 in the reply filed on 11/29/21 is acknowledged.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5, 10, 12, 35-43 are allowed.
As to claim 1, Akimo et al (US 20210149039) teaches Localization using Millimeter Wave Beam Attributes for Keyless Entry Applications.  Priyanto et al (US   20200212987) teaches retransmission of random access message.  Hasegawa et al (US 20190393999) teaches transmission device, communication system, and transmission method.  Lei et al (US 20190190668) teaches subband-based random access and scheduling request for new-radio-spectrum sharing (nr-ss).  Chen et al (US  20190089437) teaches csi feedback method, precoding method, terminal and base station.  Kishiyama et al (US 20180248601) teaches user apparatus, base station, and communication method.   The closest prior art of record, Qian et al (US 20180123659)  teaches a  device in a wireless communication system, comprising: a first generating 
As to claim 41, Akimo et al (US 20210149039) teaches Localization using Millimeter Wave Beam Attributes for Keyless Entry Applications.  Priyanto et al (US   20200212987) teaches retransmission of random access message.  Hasegawa et al (US 20190393999) teaches transmission device, communication system, and transmission method.  Lei et al (US 20190190668) teaches subband-based random access and scheduling request for new-radio-spectrum sharing (nr-ss).  Chen et al (US  20190089437) teaches csi feedback method, precoding method, terminal and base station.  Kishiyama et al (US 20180248601) teaches user apparatus, base station, and communication method.   The closest prior art of record, Qian et al (US 20180123659)  
a first selecting unit, configured for selecting the N channel measurement
resources from the M channel measurement resources according to the result of the
channel measurement and the resource selection constraint.”.
Dependent claims are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	December 28, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642